                 Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 1 of 6 PageID #:49
                     [EnT:fniona             space for ANY section, please attach an additional sheet and reference that section'l

F'      U L
      6
     -t'
           * X Ll
                    -l I
                       4l        ,l     tlNrrED srArEs DrsrRrcr couRr FoR THE
             \Y 2 4 ?g1g'l       0           N,RTHERN DrsrRrcr oF ILLIN,IS

 TH/     ,,t,q$ G.   BRI.J;QN--                                                  IN FORMA PAUPERIS APPLICATION
c'.ji   ,
          j.slutsrnlcr couRT                                                     Ah[D FINAIYCIAL AFFII}AVIT

             Ce*l S[*'lt €(
        Plaintiff                                                                3:19-cy{0129
                                                                                 j_udge John R_ Bhkey
        v.
                                                                                 lBqFt     Judse t;#Johnsbn
             nnArmfdFnl ]roSl.teial                                              PC11           "E
        Defendant(s).

        lnstructions: Please answer every question. Do not le-ave any blanks. If the answer is "none" or
                                                                                         y'
        "not applicable (N/A)," write that response. Wherever a box is included, place a inwhichever
        box applies. If you need more space to answer a question or to explain your answer, attach an
        additional page that refers to each such question by number and provide the additional
        information. Please print or type your answers.

        Application: I,                                                 t                   declare that I am the        E plaintiff


        prepayment of fees, or E in support of my motion for appointrnent of counsel, or E Uoth. t
        declare that I am unable to pay the costs of these proceedings, and I believe that I am entitled to
        the relief sought in the complaint/petition/motion/appeal. In support of my application, I answer
        the following questions under penalty of perjury.

        l.          Are you currently incarcerated?                                                              Mv",                 ENo
                                                                                                                (If 'No" go to question 2.)

                     rD#,      10]-30 {                                 Name of prison orjail:
                    Do you receive any payment from                 theinstitution? ffi
                    Monthly amount:

        2.          Are you currently employed?                                                                  EI Yes               pN"
                    A.     If the answer is "yes,"state your:
                           Monthly salary or wages.'
                           Name and address of employer:

                    B.         If the answer is"no,"         state your:
                               Beginning and ending dates of last              employment, U K
                               Lost monthly salary or wages:

                               Name and address of employer:

        3.          Are you married?                                                                              Yes SNo
                                                                                                                 EI
                    If the answer is'Jres", is your spouse currently employed?                                   EYes trNo
                     [f   you need additional space for ANY section, please attach an additional sheet and reference that section.l


        Rev.06/03/2016
       Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 2 of 6 PageID #:50

           [f    you need additional space for ANY section, please attach an additional sheet and reference that section.]



         Spouse's Montltly salary or wages.'
                Name and address of employer:

4.       In addition to your income stated above in response to Question 2 (which you should not
         repeat here), have you or anyone else living at the same residence received more than
                                                                                    y'
         $200 in the past twelve months from any of the following sources? Place a next to
         "Yes" or "No" in each of the categories A through G, check all boxes that apply in each
         category, and fillin the twelve-month total in each category.

         A.      tr Salary or El wages                                                                  El Yes
                                                                                                                             Y*"
                 Total received in the last 12 months:
                 Received by:

         B.      tr Business, E    profession or            E
                                                    other self-employment                               E    Yes
                 Total received in the last 12 months:
                 Received by:

         C.      tr Rental income, E interest or El dividends                                           E Yes                /*"
                 Total received in the last 12 months:
                 Received by:

         D.      tr  Pensions, El social security, EI annuities, El life
                 insurance,     tr
                               disability, EI workers' compensation,
                                                                                                        El Yes               H*'
                 E alimony or maintenance or EI child support
                 Total received in the last 12 months:
                 Received by:

         E.      tr   Gifts or El inheritances                                                          EI Yes               (*"
                 Total received in the last 12 months:
                 Received by:

         F. E         Unemployment,
                 assistance
                                              E   welfare, or E any other public                        E Yes                V*"
                 Total received in the last 12 months:
                 Received by:

         G.      tr Any other sources (describe source:                                              )E      Yes             V*o
                 Total received in the last 12 months:
                 Received by:

5.       Do you or anyone else living at the same residence have more EI Yes
         than $200 in cash or checking or savings accounts?
                                                                                                                             X*"
         Total amount:
         In whose name held:                             Relationship to you:




           [f   you need additional space for ANY sec{ion, please attach an additional sheet and reference that section.]


Rev.06/03/2016
        Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 3 of 6 PageID #:51

           1f you need additional space for ANY section, please attach an additional sheet and reference that section.l


6-       Do you or anyone else living at the same residence own any
         stocks, bonds, securities or other financial insffuments?
         Property:                                   Current value:
                                                                              E Yes                                           v;"
         ln whose name held:                               Relationship to you:

7.       Do you or anyone else living at the same residence own any real estate (with or without a
         mortgage)? Real estate includes, among other things, a house, apartment, condorninium,
         cooperative, two-flat, etc.                                        E Yes          R No
         Type ofproperty and address:
         Current value:                                  Equity:                         (Equity
         is the difference between what the property is worth and the amount you owe on it.)
         In whose name held:                              Relationship to you:
         Amount of monthly mortgage or loan payments:
         Name of person making payments:

8.       Do you or anyone else living at the same residence own any automobiles with a eqrrqt
         market value of more than                $1000?                    E               No               Yes X
         Year, make and model:
         Current value:                                 Equity:                      (Equity is
         the difference between what the automobile is worth and the amount you owe on it.)
         Amount of monthly loan payments:
         In whose name held:                              Relationship to you:
         Name of person making payments:

9.       Do you or anyone else living at the same residence owtt any boats, trailers, mobile homes
         or other items of personal properly with a current market value of more than                                 trO)H
                                                                                                                               *o
         Property:
         Current value:                                  Equity:                       (Equity
         is the difference between what the property is worth and the amount you owe on it.)
         Amount of monthly loan payments:
         In whose name held:                              Relationship to you:
         Name of person making payments:

10.      List the persons who live with you who are dependent on you for support. State your
         relationship to each person and state whether you are entirely responsible for the person's
         support or the gpecific monthly amount you contribute to his or her support. If none,
         check here: XNone.




11.      List the persons who do not live with you who are dependent on you for support- State
         your relationship to each persoryand state how much you contribute monthly to his or her
         support. If none, check             hereXNone.




           flf   pu   need additional space for ANY section, please attach an additional sheet and reference that section.l


Rev.06/03/2016
       Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 4 of 6 PageID #:52

           [f   you need additional space for ANY section, please attach an additional sheet and referonce that section.]



I declare under penalty of pe{ury that the above information is true and correct. I understand
that 28 U.S.C. $ l9l5(e)(2)(A) states that the court shall dismiss this case at any time if the




                                                                                                       ft l-lt-.

NOTICE TO PRISONERS: In addition to the Certificate below. a prisoner must also attach a
print-out from the institution(s) where he or she has been in custody during the last six months
showing all receipts. expenditures and balances in the prisoner's prison orjail trust fund
accounts during that period. Because the law requires iuformation as to such accounts covering
a full six months before you have filed your lawsuit, you must attach a sheet covering
transactions in your own account - prepared by each institution where you have been in custody
during that six-month period. As already stated, you must also have the Certificate below
completed by an authorized offrcer at each institution.



                                                       CERTIFICATE
                                       (Incarcerated applicants only)
                             (To be completed by the institution of incarceration)

I certifr that the applicant         named herein,    Cor\ O, JI,q,."      ,1.D.#--io238--hus
the sum of $                , Ll$         on account t@bfer credit at (name of institution)
                                                  I furthert-ertiff that the applicant has the following
                                                            [ further certiS that during the past six months the
applicant's average         montll@                                           . (Add all deposits from all
sources and then divide by number of months)-
                 5-t?:)eg
Date                                                 Signature     of                  Officer




           [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]


Rev.0#03/2016
     Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 5 of 6 PageID #:53




!                                                                                                               I
IO                              Main Balance Transactions                                                   trI
I                                                                                                               I
                         Transactions From   4127 12019 12:00 AM      to 511812019   11   :59 PM


                                  102308 : SHAW, CECIL O
                                                     MI 1H2
                                                            Main Balance:            $20.48




Receipt               Date       Type      Comment                                                      Amount
477426              5t17t2019    BillPay   PAYMENT FOR TRANS 477425                                      -$10.00

477406              5t17t2019   CredPay    PAYMENT FOR TRANS 477405                                       $30.00

477287              5t1612019    BillPay   PAYMENT FOR TRANS 477286                                       -$9.97

476947              5114t2019    BillPay   PAYMENT FOR TRANS 476946                                      -$10.00

476901              5114t2019   CredPay    PAYMENT FOR TRANS 476900                                       $20.00

476652              5t11t2019    BillPay   PAYMENT FOR TRANS 476651                                       -$5.50

476620              5111t2019    BillPay   PAYMENT FOR TRANS 476619                                      -$10.00

476583              5t11t2019    BillPay   PAYMENT FOR TRANS 476582                                      -$10.00

476537              5t10t2019    BillPay   PAYMENT FOR TRANS 476536                                      -$10.00

476465              5t10t2019   CredPay    PAYMENT FOR TRANS 476464                                       $30.00
476293              5t9t2019     BillPay   PAYMENT FOR TRANS 476292                                       -$4.86

475960              51712019     BillPay   PAYMENT FOR TRANS 475959                                      -$10.00

475903              5t6t20't9    BillPay   PAYMENT FOR TRANS 475902                                      -$10.00

475856              5t6t2019    CredPay    PAYMENT FOR TRANS 475855                                       $30.00
475795              5t5t2019     BillPay   PAYMENT FOR TRANS 475794                                      -$10.00

475497              5t3t2019    BillPay    PAYMENT FOR TRANS 475496                                      -$10.00

475355              5t2t2019    BillPay    PAYMENT FOR TRANS 475354                                      -$10.00

475328              5t2t2019    CredPay    PAYMENT FOR TRANS 475327                                       $30.00
475292              5t2t2019    BillPay    PAYMENT FOR TRANS 475291                                      -$58.46

475105              5t1t2019    BillPay    PAYMENT FOR TRANS 475104                                      -$10.00

474924          4t30t2019       CredPay    PAYMENT FOR TRANS 474923                                       $25.00
474899          4t29t2019       BillPay    PAYMENT FOR TRANS 474898                                      -$10.00

474846          4t29t2019       BillPay    PAYMENT FOR TRANS 474845                                      -$10.00

474782          4t28t2019       BillPay    PAYMENT FOR TRANS 474781                                      -$10.00

474719          4t27t2019       CredPay    PAYMENT FOR TRANS 474718                                        $5.00
474711          4t27t2019       BillPay    PAYMENT FOR TRANS 474710                                      -$15.50

Printed 5/18/2019                     Confidential Property of Dekalb County Jail                  Page 1 of2
     Case: 3:19-cv-50123 Document #: 3 Filed: 05/24/19 Page 6 of 6 PageID #:54




                                 102308 : SHAW, CECIL O
                                                    MI 1H2
                                                           Main Balance:           $20.48




                                Type      Comment
474675              4t27t2019   BillPay   PAYMENT FOR TRANS 474674                                 -$10.00

474664              4t27t2019    Add      Check# 563746                                             $65.66
                                          COOK CO CK ON PERSON AT INTAKE
474663              4t27t2019   Open      RESIDENT RE-OPEN                                           $0.00




Printed 5/18/2019                    Confidential Property of Dekalb County Jail            Page 2 ol 2
